Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Application
This action is in response to Applicant’s communications filed on 14 February 2022. 
Claims 1-20 were previously pending. Claims 1, 5, 6, 8, 9, 13, and 14 have been amended according to Applicant’s amendments. Claims 11 and 12 have been cancelled. No new claims have been added. Accordingly, claims 1-10 and 13-20 remain pending and are presently under consideration.

Response to Arguments
Applicant’s arguments, see remarks page 7 bottom through page 8 and pages 11-12, filed 14 February 2022, with respect to the rejection of claims 1-6 and 8-11 and 14, 17-19 under 35 USC 103 have been fully considered and are persuasive.  The rejection of claims 1-6 and 8-11 and 14, 17-19 under 35 USC 103 has been withdrawn. 

Allowable Subject Matter
Claims 1-10 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art discloses:
(1) Worthington, disclosing characteristics of data to be stored may be used to select memory and locations within multiple memory types to store the data, including DRAM and flash memory types,
(2) Brady, disclosing receiving image data from a plurality of image sensors for storage,
(3) Samsung, disclosing saving image data to different media types based on the pixel depth of the image.
However, they do not teach the combination of a plurality of memory media types receiving image data from a first image sensor and identifying the lens type, spot size, or pixel depth of the image data, and writing, based in part on  the lens type, spot, size, or pixel depth of the image data to a first memory 
Claims 2-7, 9, 10, 13, and 15-20 are allowed as being dependent upon, and therefore incorporating therein, the allowable subject matter of their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691. The examiner can normally be reached Monday-Friday 10-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/E.H.K/Examiner, Art Unit 2137                                                                                                                                                                                                        
/PRASITH THAMMAVONG/Primary Examiner, Art Unit 2137